UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. 1:17-cv-124
Plaintiff/Appellant
Barrett, J.
Vs. Litkovitz, M.J.
SHANNON BEAR, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Jerone McDougald, an inmate at the Southern Ohio Correctional Facility and
frequent filer in this Court,' has filed a prisoner civil rights action under 42 U.S.C. § 1983. On
August 30, 2019, the Court granted defendants’ motion for summary judgment and entered
judgment on their behalf. (Doc. 53). Plaintiff/appellant has now filed a notice of appeal and
motion for leave to appeal in forma pauperis from the Court’s order. (Docs. 55, 56).

Plaintiff/appellant’s motion for leave to appeal in forma pauperis should be denied on the
ground that plaintiff/appellant is prohibited from obtaining pauper status on appeal pursuant to

the “three strikes” provision set forth in 28 U.S.C. § 1915(g). A prisoner’s right to proceed in

 

| Plaintiff has filed over 20 cases in the Southern District of Ohio. See McDougald v. Erdos, 1:19-cv-107 (TSB:
SKB) (S.D. Ohio Feb. 11, 2019); McDougald v. Eddy, 2:19-cv-257 (TSB; SKB) (S.D. Ohio Jan. 25, 2019);
McDougald v. Smoot, 1:19-cv-50 (SJD; KLL) (S.D. Ohio Jan. 22, 2019); McDougald v. Bear, |:18-cv-498 (TSB;
KLL) (S.D. Ohio July 23, 2018); McDougald v. Erdos, 1:18-cv-135 (MRB; SKB) (S.D. Ohio Feb. 23, 2018);
McDougald v. Clagg, 1:18-cv-93 (TSB; SKB) (S.D. Ohio Feb. 9, 2018); McDougald v. Eaches, 1:18-cv-80 (MRB;
SKB) (S.D. Ohio Feb. 5, 2018); McDougald v. Erdos, 1:17-cv-464 (MRB; SKB) (S.D. Ohio July 10, 2017);
McDougald y. Dillow, 1:17-cv-196 (MRB; KLL) (S.D. Ohio Mar. 27, 2017); McDougald v. Dunlap, 1:17-cv-127
(MRB; SKB) (S.D. Ohio Feb. 24, 2017); McDougald v. Bear, 1:17-cv-124 (MRB; SKB) (S.D. Ohio Feb. 21, 2017);
McDougald y. Erdos, \:17-cv-95 (SJD; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v, Sammons, 1:17-cv-91
(MRB; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Lt. Stone, 1:17-cv-72 (SJD; SKB) (S.D. Ohio Feb. 1, 2017);
McDougald v. Dillow, 1:16-cv-1099 (MRB; SKB) (S.D. Ohio Nov. 23, 2016); MeDougald v. Eaches, 1:16-cv-900
(SJD; KLL) (S.D. Ohio Sept. 6, 2016); McDougald v. Davis, 1:16-cv-633 (SJD) (June 10, 2016); McDougalad v.
Davis, 2:16-cv-545 (GCS; KAJ) (S.D. Ohio June 10, 2016); McDougald v. Ahmad, 1:16-cv-500 (SJD; SKB) (S.D.
Ohio Apr. 28, 2016); McDougald v. Esham, 1:16-cv-497 (SJD; KLL) (S.D. Ohio Apr. 27, 2016); McDougald v.
Mahiman, 1:16-cv-317 (TSB; SKB) (S.D. Ohio Feb. 16, 2016); MfcDougald v. Timberlake, 1:08-cv-744 (MRB;

JGW) (S.D. Ohio Oct. 29, 2008).
forma pauperis has been restricted by Congress. In accordance with section 804(d) of the
Prison Litigation Reform Act (PLRA) of 1995, Pub. L. No. 104-134, 110 Stat. 1321, amending

28 U.S.C. § 1915:

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action

or proceeding under this section if the prisoner has, on 3 or more prior occasions,

while incarcerated or detained in any facility, brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury.
28 U.S.C. § 1915(g).

Mr. McDougald is prohibited by § 1915(g) from proceeding in forma pauperis on appeal
in this case because three prior complaints filed by him while he has been a prisoner were
dismissed with prejudice for failure to state a claim upon which relief may be granted. See
McDougald v. Sammons, Case No. 1:17-cv-91 (Barrett, J.; Bowman, M.J.) ($.D. Ohio Feb 10,
2017) (Doc. 7, 10, 11) (dismissal for failure to state a claim upon which relief may be granted
pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)); AfcDougald v. Stone, Case No. 1:17-
cv-72 (Dlott, J.; Bowman, M.J.) (S.D. Ohio Feb. 1, 2017) (Doc. 5, 17, 20, 26, 27) (dismissal for
failure to state a claim upon which relief may be granted); McDougald vy. Ahmad, Case No. 1:16-
ev-500 (Dlott, J.; Bowman, M.J.) (S.D. Ohio Apr. 28, 2016) (Doc. 27, 34, 35) (dismissal for
judgment on the pleadings for failure to state a claim upon which relief may be granted under 28
U.S.C. § 1915(e)(2)). The previous three dismissals for failure to state a claim upon which
relief may be granted prevent Mr. McDougald from obtaining pauper status in the instant action.

In view of his three “strikes,” Mr. McDougald may not proceed in forma pauperis on

appeal unless he falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which

applies to prisoners who are “under imminent danger of serious physical injury.” “By using the

2
term ‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three
strikes’ rule to prevent impending harms, not those harms that had already occurred.”
Abdul-Akbar, 239 F.3d at 315. See also Banos v. O’Guin, 144 F.3d 883, 885 (Sth Cir. 1998)
(finding that the prisoner appellant was not entitled to pauper status on appeal where he failed to
establish that he faced imminent danger of serious physical injury at the time the appeal was
filed). Plaintiff/appellant has failed to allege particular facts showing any immediate or
impending serious physical injury in existence at the time he filed his notice of appeal, which
would enable him to proceed on appeal in forma paupers despite his prior three strikes.

IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff/appellant’s motion to proceed on appeal in forma pauperis (Doc. 56) be

DENIED.

 

Karen L. Litkovitz, Magistrate Judge
United States District Court

pate: LOLI Fier itn HE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JERONE MCDOUGALD, Case No. 1:17-cv-124

Plaintiff/Appellant

Barrett, J.

VS. Litkovitz, M.J.
SHANNON BEAR, et al.,

Defendants/Appellees.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas vy. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
